NUMBER 13-21-00413-CV

                              COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                            IN RE ARCH FUNDING, LLC


                        On Petition for Writ of Mandamus.


                                        ORDER

             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

       On November 24, 2021, relator Arch Funding, LLC filed a petition for writ of

mandamus seeking to compel the trial court to vacate its order setting aside a trustee’s

sale and to abate the underlying case until Robert Tudor and Fred Harms are joined as

necessary parties.

       This Court sua sponte orders the underlying trial court proceedings to be stayed.

See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary

relief is effective until the case is finally decided.”). We request that the real parties in
interest, JP Lynx Capital Developments, LLC and Jose Pedraza Jr., or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

id. R. 52.2, 52.4, 52.8.


                                                                       PER CURIAM


Delivered and filed on the
30th day of November, 2021.




                                             2